Citation Nr: 1501271	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to January 1962.  He died in September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Milwaukee, Wisconsin, Pension Center of the Department of Veterans Affairs (VA).  

In January 2014, this case was remanded in order to provide the appellant with a hearing before a Veterans Law Judge.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death, and entitlement to non-service-connected death pension benefits as the Veteran's son.  

The Board finds that, prior to adjudicating the claims, a preliminary determination must be made with regard to whether the appellant qualifies as the Veteran's "child" for purposes of benefits under Title 38 of the United States Code.  This is so because the Board may not adjudicate the underlying merits of a claim without first finding that the appellant qualifies as proper claimant for dependency benefits.  (It does not appear that the agency of original jurisdiction (AOJ) has addressed this initial question of the appellant's standing to bring a claim for benefits.)

The appellant's birth certificate reflects that he was born on August [redacted], 1974.  A birth certificate dated in September 1974 does not list any individual as his father.  An Order of Adoption, dated January [redacted], 1985, approved the adoption of the appellant by the Veteran.  A birth certificate issued in September 2011 for the appellant reflects the Veteran as his father.  

In this case, the appellant turned 18 on August [redacted], 1992.  He contends that, due to injuries sustained from gunshot wounds to the head when he was 13 years old, he has been permanently incapable of self-support since that time.  

For the purpose of establishing eligibility under Title 38, a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356(a) (2014).

The appellant has submitted a determination and supporting medical records from the Social Security Administration (SSA), reflecting a finding that he meets the criteria for disability benefits from the SSA.  The Board notes here that decisions made by SSA with regard to benefits are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  As such, VA must make its own determination with regard to the appellant's status.

It appears that the appellant went through vocational training, and worked as a clerk at "[redacted]" and packed care packages at [redacted].  However, he indicated that he could not make enough money to support himself.  See Hearing Transcript, pages 8-9.  On remand, records should be obtained from the vocational training/education and any prior employers, as these records may be relevant to whether he became permanently incapable of self-support before reaching the age of 18.  

After this development is complete, a determination should be made as to whether the appellant meets the criteria for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years in order to receive death benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Take steps necessary to obtain records of any education or vocational training the appellant has received, including records of any high school education or its equivalent.  The appellant should be advised of the specific information needed as well as any necessary releases.  All records and/or responses received should be associated with the claims file.

2.  Obtain records of all health care or treatment the appellant received prior to attaining the age of 18.  Necessary releases should be sought from the appellant.

3.  Obtain records from the appellant's former or current employers, including "[redacted]" where he was a clerk, and [redacted].  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary releases.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, undertake any additional development deemed warranted in light of the evidence received, including obtaining medical opinion evidence if necessary to decide whether the appellant qualified as a helpless child.  Thereafter, make a specific determination as to whether the appellant meets the criteria for recognition as a child of the Veteran and thereby qualifies as a proper claimant for dependency benefits.  All findings/decisions should be documented in the claims file and the appellant should be notified of any such decision.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the appellant and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

